UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4531


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY DELINO HOLMES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-01319-RBH-1)


Submitted:   November 30, 2010            Decided:   January 6, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace H. Jordan, Jr., Florence, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary      Delino       Holmes       appeals    from    his       conviction        and

292-month sentence following his guilty plea to one count of

conspiracy          to       possess     with       intent     to     distribute            and   to

distribute 5 grams or more of cocaine base, 500 grams or more of

cocaine, and 100 grams or more of heroin, in violation of 21

U.S.C.    §    846       (2006)       (“Count      One”);    and     one    count      of    using,

carrying and possessing a firearm during and in relation to and

in furtherance of a drug trafficking crime, in violation of 18

U.S.C.    §    924(c)(1)          (2006)      (“Count       Five”).         Holmes’s        counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967), stating that there are no meritorious issues for

appeal,       but     questioning         whether       a    sufficient          factual      basis

exists    to    support         Holmes’s        guilty       plea    to    Count       Five;      and

whether       Holmes         should    have     been    subjected          to    the     five-year

mandatory minimum sentence on Count Five.                           Holmes filed a pro se

supplemental brief challenging his sentence.                           We affirm.

               Holmes first argues that the district court erred in

accepting      his       guilty       plea    to    Count    Five     because       it      was   not

supported       by       a    factual        basis.         Federal       Rule    of      Criminal

Procedure 11(b)(3) provides that “[b]efore entering judgment on

a guilty plea, the court must determine that there is a factual

basis for the plea.”                  This rule is “intended to ensure that the

court make clear exactly what a defendant admits to, and whether

                                                   2
those      admissions       are    factually     sufficient     to    constitute      the

alleged crime,” and it “is designed to protect a defendant who

is in the position of pleading voluntarily with an understanding

of   the    nature     of    the   charge    but   without    realizing        that   his

conduct      does    not    actually    fall     within   the    charge.”        United

States v. Mastrapa, 509 F.3d 652, 659-60 (4th Cir. 2007).

              “[A] defendant may raise on direct appeal the failure

of a district court to develop on the record a factual basis for

a plea.”       United States v. Ketchum, 550 F.3d 363, 366 (4th Cir.

2008)      (internal    quotation      marks     omitted).       In    assessing      the

factual basis, the district court has wide discretion and need

not “replicate the trial that the parties sought to avoid” or

“rely only on the Rule 11 plea colloquy,” but “may conclude that

a    factual    basis       exists    from     anything   that       appears    on    the

record.”       Ketchum, 550 F.3d at 366-67 (internal quotation marks

omitted).       This court reviews a district court’s finding of a

factual basis for abuse of discretion, and the court “will not

find an abuse of discretion so long as the district court could

reasonably have determined that there was a sufficient factual

basis based on the record before it.”                     Mastrapa, 509 F.3d at

660.

              A violation of § 924(c)(1) requires proof that the

defendant used or carried a firearm during and in relation to a

drug trafficking crime or possessed a firearm in furtherance of

                                             3
a drug trafficking crime.                  United States v. Nelson, 484 F.3d

257, 260 (4th Cir. 2007) (noting elements under § 924(c) statute

for use or carry); United States v. Lomax, 293 F.3d 701, 705

(4th    Cir.    2002)        (same,      for    possession      in     furtherance).        A

firearm can further or advance drug trafficking by “provid[ing]

a defense against someone trying to steal drugs or drug profits,

or . . . lessen[ing] the chance that a robbery would even be

attempted.”       Lomax, 293 F.3d at 705 (internal quotation marks

omitted).         Factors         that    indicate       a    connection       between    the

possession of a firearm and drug trafficking activity include

the    accessibility         of   the     firearm       and   the    gun’s    proximity    to

drugs.    Id.

               Here,    both      the     presentence         report    and     the   factual

basis provided by the Government establish that Holmes carried

the firearm and the narcotics on his person.                             Accordingly, we

find that there was no Rule 11 error when the court found a

factual basis for Holmes’s plea.

               Holmes    also       argues       that    he    should     not    have    been

subjected to the five-year mandatory minimum sentence on Count

Five because he was subject to a mandatory minimum sentence on

Count    One.          The    Supreme          Court    has    recently       rejected    the

interpretation of § 924(c)(1) advanced by Holmes.                                 Abbott v.

United States, __ S. Ct. __, 2010 WL 4569898 (U.S. Nov. 15,

2010) (Nos. 09-479, 09-7073).                        Therefore, his sentence is not

                                                 4
subject    to    attack    on   this    ground.       We   have   also   considered

Holmes’s    pro    se    arguments,     and    find   they   entitle     him   to    no

relief.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Holmes’s convictions and sentence.

This court requires that counsel inform Holmes, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Holmes requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.          Counsel’s motion must state that a copy thereof

was served on Holmes.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the   court    and   argument      would   not   aid      the

decisional process.

                                                                           AFFIRMED




                                          5